McClelland, Presiding Judge:
This is an appeal to reappraisement taken by the collector of customs at the port of Chicago against values found by the United States appraiser at that port on certain toys imported from France..
There does nut appear to be any dispute with respect to the facts of the case, which are as follows: The toys were invoiced at a total value of 499.20 francs, but there is a notation on the invoice showing that the importer was charged only 120 francs therefor by reason of the fact that the merchandise represented by the balance of the 499.20 francs was shipped as replacements for merchandise previously received and evidently found defective. Entry, however, was made at a value of 120 francs plus case and packing charges, and the merchandise was passed as entered.
On the record before me I find that the value on the date of exportation of the merchandise in issue was as follows:

Style No. Value, francs

1531/6 . 42. 00
1534/6 . 65. 00
1533/6 - 70. 50
1731/4 _ 85.00
less discounts of 10 per centum and 2 per centum, plus case and packing. Judgment will issue accordingly.